Case 2:20-cv-06065-JC Document 22 Filed 09/01/21 Page 1 of 1 Page ID #:1870



     Young Cho
 1   Attorney at Law: 189870
     Law Offices of Lawrence D. Rohlfing
 2   12631 East Imperial Highway, Suite C-115
     Santa Fe Springs, CA 90670
 3   Tel.: (562) 868-5886
     Fax: (562) 868-5491
 4   E-mail: rohlfing.office@rohlfinglaw.com
 5   Attorneys for Plaintiff
     Angel Villa Gutierrez
 6
 7
 8
 9                        UNITED STATES DISTRICT COURT
10                      CENTRAL DISTRICT OF CALIFORNIA
11
     ANGEL VILLA GUTIERREZ,                   ) Case No.: 2:20-cv-06065-JC
12                                            )
                                              ) ORDER OF DISMISSAL
13                Plaintiff,                  )
                                              )
14         vs.                                )
                                              )
15   KILOLO KIJAKAZI,                         )
     Acting Commissioner of Social            )
16                                            )
     Security,                                )
17                                            )
                  Defendant.                  )
18                                            )
19
20         Pursuant to the parties’ Stipulation for Dismissal, IT IS HEREBY
21   ORDERED that the above-captioned matter is dismissed with prejudice, each party
22   to bear its own fees, costs, and expenses.
23         IT IS SO ORDERED.
24   DATE: September 1, 2021
                                      _______________/s/____________________
25                                    Honorable Jacqueline Chooljian
                                      UNITED STATES MAGISTRATE JUDGE
26
